
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



HARRIS—LIVETV GDL PATENT LICENSE AGREEMENT


        This Agreement is effective as of the 27th day of September 2002
(hereinafter the "Effective Date") by and between HARRIS CORPORATION ("HARRIS"),
a corporation organized and existing under the laws of the State of Delaware,
acting through its Government Communications Systems Division (GCSD) having a
place of business at Palm Bay, Florida, and LIVETV, LLC ("LIVETV"), a Delaware
limited liability company having its principal place of business in Irvine,
California.


RECITALS


A.HARRIS is the owner of certain Patents in the United States and other
countries with respect to its Ground Data Link technology, and proposes to make
certain of such rights available to LIVETV on the terms set forth in this
Agreement.

B.LIVETV is the licensee of certain Patents pertaining to satellite
communications, airborne antennas, receivers and signal distribution, and
in-flight entertainment equipment in the United States and other countries
pursuant to the HARRIS-LIVETV Technology License Agreement, which license is
exclusive in certain specified fields of operation.

C.LIVETV is desirous of obtaining rights to utilize HARRIS's Ground Data Link
technology, and to that end, is willing to grant to HARRIS certain rights under
its exclusive license to the LIVETV Patents granted in the HARRIS-LIVETV
Technology License Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants contained herein, HARRIS and LIVETV agree as follows:


Article 1—Definitions


        In this Agreement, unless the context clearly means otherwise, any
reference to "including" (and any variant thereof, e.g., "includes") means
"including but not limited to," any reference to "and" means "and/or," and any
use of the singular form includes the plural. Terms not defined herein will have
the meanings in the HARRIS-LIVETV Technology License Agreement. In addition, the
following words and phrases will have the meanings set forth below:

1.1    "Audio-Video System" means any non-satellite-based video and/or audio
system this is capable of and intended for distributing in-flight entertainment
on commercial and/or general aviation aircraft.

1.2    "Aviation Information Services" means the services and commercial
products in support of services, offered individually or in combination in the
Commercial Aviation Services Market set forth in Schedule 1.2 attached hereto
and incorporated herein.

1.3    "Broadcast Systems" means any satellite-based video and/or audio system
that is capable of and intended for receiving and distributing in-flight
entertainment on commercial aircraft and general aviation aircraft.

1.4    "Commercial Aviation Services Market" means the worldwide commercial air
transport, commercial air cargo, business aviation and general aviation markets
and the offering of non-developmental products in support of commercial services
(i.e., services equivalent to services to commercial airlines) to military and
governmental agencies, excluding Unmanned Aerial Vehicles (UAVs), space related
products and services, and Air Traffic Control (ATC) applications.

1.5    "GDL" means Ground Data Link.

1

--------------------------------------------------------------------------------


1.6    "GDL Field of Use" means the provision of Aviation Information Services
in the Commercial Aviation Services Market.

1.7    "Ground Data Link" means the bi-directional data communications link,
however designated, developed by Harris to permit wireless communication with
aircraft.

1.8    "Harris GDL Patents" means the United States, European, and Canadian
Patents set forth on Schedule 1.8 attached hereto and incorporated herein and
any other Patents later owned or controlled by HARRIS or any Affiliate one or
more claims of which would, absent the licenses granted herein, be infringed by
any activity of LIVETV using GDL technology in the GDL Field of Use.

1.9    "Harris-LIVETV Technology License Agreement" means the technology license
agreement entered into between HARRIS and LIVETV dated September 27, 2002,
entitled "HARRIS-LIVETV TECHNOLOGY LICENSE AGREEMENT."

1.10    "HARRIS Products" means products, systems or services that are designed,
made, used, Sold, exchanged for consideration or otherwise disposed of by or on
behalf of HARRIS.

1.11    "In-Seat Audio-Video System" means any video and/or audio system that is
capable of and intended for distributing in-flight entertainment to seats (not
overhead) on commercial aircraft.

1.12    "Intellectual Property" means any and all intellectual property or other
proprietary rights in and to copyrights, patents, computer software, technical
information, technology, trademarks and/or trade names.

1.13    "LIVETV Field of Operations" means the designing, developing,
manufacturing, marketing and selling of all products and services listed in
subsection 1.13.1 below related to Broadcast Systems (including any component
thereof) and subsection 1.13.2 below related to In-Seat Audio-Video systems
(including any component thereof) and other activities in furtherance thereof.

1.13.1    Broadcast Systems.

1.13.1.1    Worldwide for all commercial aircraft types and general aviation
aircraft: external antenna assembly, radome, antenna control subsystem,
interface assembly, multi-channel receiver modulators, and all cables, wire
harnesses, software and installation kits, used to receive, decode and
distribute satellite-based video and/or audio signals to an aircraft audio/video
distribution system;

1.13.1.2    Worldwide for all general aviation aircraft and all commercial
aircraft types: audio/video in-seat distribution systems comprised of control
line replaceable units, headend line replaceable units, distribution boxes,
in-seat electronic boxes, video monitors, passenger control units and all
cables, harnesses and installation kits used for proper functioning of a
Broadcast System, including all operation and application software;

1.13.1.3    For Broadcast Systems Sold by LIVETV or its sublicensees: Program
management services to direct and control the design, installation and
certification of Broadcast Systems for customers of LIVETV or its sublicensees;
installation design and installation of Broadcast Systems, including external
antenna assembly and all in-aircraft equipment; system certification services,
seat modification, installation and certification services; and field support
for the systems installed including line and shop maintenance; and

1.13.1.4    For Broadcast Systems, whether or not Sold by LIVETV: programming
services including program acquisition, billing, and revenue distribution;
customer services, passenger support, billing refunds, and complaint handling.

1.13.2    In-Seat Audio-Video Systems.

2

--------------------------------------------------------------------------------

1.13.2.1    Worldwide for all commercial aircraft types and all general aviation
aircraft: In-Seat Audio-Video Systems comprised of control line replaceable
units, headend line replaceable units, distribution boxes, in-seat electronic
boxes, video monitors, passenger control units and all cables, harnesses and
installation kits used for proper functioning of an In-Seat Audio-Video System,
including all operational and application software;

1.13.2.2    For In-Seat Audio-Video Systems Sold by LIVETV or its sublicensees:
Program management services to direct and control the design, installation and
certification of In-Seat Audio-Video Systems for customers of LIVETV or its
sublicensees; installation design and installation of In-Seat Audio-Video
Systems, including all in-aircraft equipment; system certification services,
seat modification, installation and certification services; and field support
for the systems installed including line and shop maintenance; and programming
services including program acquisition, billing, and revenue distribution;
customer services, passenger support, billing refunds, and complaint handling.

1.14    "LIVETV Patents" means all rights to Patents granted to LIVETV by HARRIS
pursuant to the HARRIS-LIVETV Technology License Agreement.

1.15    "LIVETV Licensed Products" means LIVETV Products that, absent the
licenses granted in this Agreement, would otherwise infringe one or more claims
of one or more of the HARRIS GDL Patents.

1.16    "LIVETV Products" means products, systems or services that are designed,
made, used, Sold, imported, exchanged for consideration or otherwise disposed of
by or on behalf of LIVETV.

1.17    "Patents" means any and all forms of letters patent now or hereafter
issued or granted anywhere in the world, including utility, model, and design
patents, patents of addition, patents of importation, improvement patents,
reissued and re-examined patents, all renewals and extensions thereof, and all
applications for such patents, including original, divisional, continuation, and
continuation-in-part applications, pending before any national Patent Office
which have not been abandoned or expired and all rights afforded thereunder.

1.18    "Return License Patent License" means the royalty-free, fully paid-up,
non-exclusive, worldwide, irrevocable, perpetual license in all fields of use
outside the LIVETV Field of Operations to use Intellectual Property owned by
LIVETV that is developed by or for LIVETV using Intellectual Property provided
to LIVETV by HARRIS granted in Section IV.A. of the Harris-LIVETV Technology
License Agreement.

1.19    "Sold" or "Sale" as it applies to goods or services means when LIVETV
Licensed Products are billed out or otherwise disposed of, and shall be
considered otherwise disposed of when incorporated into equipment, when
otherwise put in use, when transferred to others, or when the services are
agreed upon, regardless of the basis of compensation, if any. The term includes,
but is not limited to, transfers by outright sale (transfer of title), lease or
gift.


Article 2—Grant of Licenses


2.1    Subject to the obligation of LIVETV to make the reports and payments as
specified in Article 3 herein, HARRIS hereby grants and agrees to grant to
LIVETV, solely within the GDL Field of Use a non-exclusive, irrevocable,
perpetual, world-wide license under the Harris GDL Patents to make, have made,
use, distribute, lease, offer to sell, sell, import and otherwise dispose of
LIVETV Licensed Products.

2.1.1    The license granted in this Section 2.1 is a royalty-bearing license,
subject to the royalty payment provisions set forth in Article 3.

3

--------------------------------------------------------------------------------

2.1.2    The license granted in this Section 2.1 includes the right to grant
sublicenses of no greater scope to others, provided that LIVETV shall remain
liable to HARRIS for the payment of royalties due, in accordance with Article 3,
for Sales of products and/or services by any permitted sublicensee of LIVETV.

2.2    LIVETV hereby grants and agrees to grant to HARRIS, solely within the
LIVETV Field of Operations and subject to the provisions of Section 2.2.1, a
royalty-free, fully paid-up, non-exclusive, irrevocable, perpetual, worldwide
license under the LIVETV Patents, to make, have made, use, lease, offer to sell,
sell, import and otherwise dispose of HARRIS GDL Products.

2.2.1    The license granted to HARRIS in this Section 2.2 does not extend to
the right of HARRIS to make or have made, use, lease, offer to sell, sell,
import or otherwise dispose of Broadcast Systems or In-Seat Audio-Video Systems.

2.2.2    The license granted in this Section 2.2 includes the right of HARRIS to
grant sublicenses to others under the LIVETV Patents within the LIVETV Field of
Operation, to make, have made, use, lease, offer to sell, sell, import and
otherwise dispose of GDL products.

2.3    LIVETV hereby extends, and agrees to extend, the Return License Patent
License to permit the making, having made, using, leasing, distributing,
offering to sell, selling, importing and otherwise disposing of HARRIS GDL
Products within the LIVETV Field of Operations.

2.3.1    The extension of the Return License granted in this Section 2.3
pertains solely to the permitted fields of use of the license, and does not
otherwise alter any rights or obligations of either party in or under the Return
License.

4

--------------------------------------------------------------------------------



2.4    HARRIS covenants and agrees that it will not at any time enforce or
permit any other Person to enforce against LIVETV or any Affiliate, transferee,
sublicensee, subcontractor, vendee, or customer under and in accordance with
Section 2.1 above, any Patents (excluding HARRIS GDL Patents) and other
intellectual property owned or controlled (such that the assurance provided in
this Section can be granted thereunder without payment to others, other than to
an Affiliate or an employee of HARRIS or any Affiliate) by HARRIS or any
Affiliate, if such enforcement would materially impair or burden LIVETV's
ability to make, have made, use sell, offer for sale, distribute, import, lease
or otherwise dispose of LIVETV Licensed Products covered by Harris GDL Patents
within the GDL Field of Use.


Article 3—Compensation


3.1    In consideration of the licenses granted herein, LIVETV hereby agrees to
pay royalties to HARRIS at the computed rate set forth below on all LIVETV
Licensed Products Sold during the term of this Agreement by LIVETV.

3.1.1    For each aircraft containing LIVETV Licensed Products or for which
LIVETV Licensed Product services are provided, LIVETV will pay HARRIS a royalty
of Five Thousand dollars ($5,000.), payable in two equal installments of Two
Thousand Five Hundred dollars ($2,500.). The first installment will be paid at
the first time royalties are due with respect to each applicable aircraft
pursuant to Section 3.2. The second installment will be due upon the second
anniversary of the first installment due date.

3.2    Within thirty (30) days after the end of every Accounting Period, i.e.,
within thirty (30) days after each March 31, June 30, September 30 and
December 31, beginning immediately after the Effective Date, LIVETV must deliver
to HARRIS a true and accurate written report of all Sales of LIVETV Licensed
Products during the preceding three (3) calendar months under this Agreement as
are pertinent to calculating payments hereunder. This report shall consist of:

(1)the total number of aircraft containing LIVETV Licensed Products Sold during
the relevant Accounting Period, the serial number of each of the LIVETV Licensed
Products, and the name of the customer for the LIVETV Licensed Products, if any;
and

(2)the amount of royalties due Licensor thereon, if any; and

(3)a certification by an officer or authorized representative of LIVETV that the
Sales information reported therein is accurate and complete.

Such written reports shall be submitted, whether or not Sales occurred during
the reporting period in question, and shall be addressed to:

    Harris Corporation
Government Communications Systems Division
1000 Perimeter Road
MS-2-206
Palm Bay, FL 32905
Attention: Controller

Upon expiration or termination of this Agreement, all LIVETV Licensed Products
which have been manufactured or are in the process of manufacture by LIVETV but
not yet Sold shall be considered LIVETV Licensed Products and shall be included
in the report following such expiration or termination.

3.3    Concurrently with the submission of each such report required by
Section 3.2, LIVETV shall pay the royalties due on LIVETV Licensed Products
reported therein.

5

--------------------------------------------------------------------------------


3.4    During the term of this Agreement and for one (1) year thereafter, LIVETV
agrees to keep complete and accurate records of its Sales of LIVETV Licensed
Products under the license granted in this Agreement in sufficient detail to
enable the royalties payable under Section 3.1 to be determined and the report
of Sales of LIVETV Licensed Products under Section 3.2 to be verified.

3.5    LIVETV further agrees to permit such books and records to be examined
from time to time to the extent necessary to verify the reports provided for in
Section 3.2 and the royalties due and payable hereunder. Such examination shall
be made at the expense of HARRIS by an auditor appointed by HARRIS, or at the
request of LIVETV by an independent certified public accountant appointed by
HARRIS on the understanding that LIVETV will be charged and will pay any fees
associated with such investigation invoiced by such independent accountant in
the event that errors are found in an amount in excess of five (5) percent of
the aggregate royalty included in the reports subject to investigation.

3.6    The auditor or certified public accountant referred to in Section 3.5
will keep the results of his audit confidential but shall report to HARRIS only
the royalties due and payable hereunder and the methods used in calculating such
royalties. If any such examination reveals that LIVETV owes HARRIS additional
royalties, said additional royalties shall be paid within thirty (30) days
following completion of the respective examination and receipt of a written
request from HARRIS plus interest on such additional royalties at the rate
specified in Section 3.9 for the period commencing on the date on which
royalties for the respective three months were due and ending on the date on
which payment is actually made.

3.7    All payments to be made to HARRIS by LIVETV under this Agreement shall be
made in United States Dollars by telegraphic transfer and shall be addressed to

    Harris Corporation
Mellon Bank
P.O. Box 371553-M
Pittsburgh, PA 15251
Acct# 174-7042
ABA routing # 043000261
TIN# 340276860

3.8    Where the provisions of this Agreement require the conversion into United
States Dollars of an amount initially computed in the currency of another
country, the amount of United States Dollars payable under this Agreement shall
be determined on the basis of the exchange rate of a leading bank of the country
of Sale on the last day of the sixty (60) day period during which each such
payment is due, or the date payment is made, whichever is sooner.

3.9    In the event that any amount payable under this Agreement is not paid by
the date payment is due, LIVETV shall also pay interest on such amount at a per
annum rate equal to two (2) percent plus the prime rate quoted by the Chase
Manhattan Bank of New York, New York, on the date payment was due for the period
from the due date to the date on which payment is actually made.


Article 4—Terms and Termination


4.1    This Agreement may be terminated by either party on thirty (30) days'
notice to the other party if the other party fails substantially to perform any
material obligation under this Agreement, and:

4.1.1    if such default can be remedied, it is not remedied within sixty
(60) days after receipt of notice of specifying the nature of the default; or

4.1.2    if such default cannot be remedied, such default was willful and
deliberate.

6

--------------------------------------------------------------------------------




4.2    This Agreement may be terminated at any time by LIVETV on sixty
(60) days' notice to HARRIS, provided there is at the time no default by LIVETV
hereunder.

4.3    Without limiting the foregoing or any other right or remedy a party may
have under this Agreement or otherwise, either party may terminate this
Agreement upon written notice to the other party if:

4.3.1    the other party is or becomes insolvent or the normal conduct of the
other party's business (or the other party's credit) becomes substantially
impaired by credit problems;

4.3.2    the other party calls any meeting of creditors (in contemplation of any
action under bankruptcy or insolvency laws) or a receiver or trustee is
appointed for the other party or its assets; or

4.3.3    any petition, proceeding or action under any bankruptcy or insolvency
laws is filed or instituted by one party, or any third party, against the other
party, and such petition, proceeding or action is not dismissed within sixty
(60) days of such filing or institution date.

4.4    Upon termination of this Agreement, all rights granted and obligations
undertaken hereunder shall terminate forthwith, except that

4.4.1    any license granted to LIVETV under this Agreement will survive with
respect to Intellectual Property in existence prior to termination, if the
Agreement is terminated because of HARRIS being in default hereunder, provided,
however, that the royalty provisions of Article 3 remain applicable to the
license;

4.4.2    any license or extension thereof granted by LIVETV to HARRIS under this
Agreement will survive indefinitely.

4.5    If any license granted under this Agreement is terminated, the licensee
shall immediately cease practice of any inventions covered by licensed Patents
and other Intellectual Property licensed under this Agreement. Notwithstanding
the foregoing, any LIVETV Licensed Products or HARRIS Products that are at the
time of such termination in-process for, or in the possession of, end-users and
contain Intellectual Property licensed to LIVETV or HARRIS, respectively,
pursuant to this Agreement shall not violate the terms of this Article 4.

4.6    Unless earlier terminated, the patent licenses granted herein, except as
provided in Section 4.4 above, will automatically terminate upon expiration of
the last-to-expire patents licensed hereunder.


Article 5—Notices


        Any notice required or permitted to be given hereunder shall be in
writing, and in the case of LIVETV shall be addressed to:

LiveTV, LLC
P.O. Box 37
M/S 101/4562
Melbourne, Fl. 32902
Tel.: (321) 729-7199
Attention: Jeffrey A. Frisco

with a copy to:

JetBlue Airways Corporation
80-02 Kew Gardens Road
Kew Gardens, NY 11415
Attention: James G. Hnat, Esq.

7

--------------------------------------------------------------------------------

and in the case of HARRIS to:

Harris Corporation
1025 West NASA Boulevard
Melbourne, FL 32919
Attention: Legal Department MS-9

or to such other address or addresses as either of these companies may from time
to time designate as its address by notice in writing to the other. All notices
so addressed are effective when received.


Article 6—Representations and Warranties


6.1    HARRIS represents and warrants (such representation and warranty being
made as of the Effective Date) that:

6.1.1    It owns or controls the Patents included within the Harris GDL Patents
licensed to LIVETV under Article 2 above; and

6.1.2    Except for the existence of an opposition proceeding before the
European Patent Office pertaining to EP No. 0774724, it has no notice of any
threatened or existing judicial, administrative or other proceeding or claim
which calls into question the validity of such Patents or the right of LIVETV to
exercise any rights granted hereunder.

6.2    Except as aforesaid, HARRIS makes no warranty or representation regarding
the following:

6.2.1    The scope or utility of any Patents licensed to LIVETV hereunder or the
patentability of claimed subject matter;

6.2.2    The operability, safety, function, effectiveness or marketability of
any LIVETV Products manufactured in accordance with rights granted under any
licenses contained herein; and

6.2.3    Whether any LIVETV Product made, used or Sold under the licenses
granted herein will be free of any intellectual property right of another
person.

6.3    LIVETV represents and warrants (such representation and warranty being
made as of the Effective Date) that:

6.3.1    It owns or controls the Return License Patents further licensed under
Article 2 above; and

6.3.2    It has no notice of any threatened or existing judicial, administrative
or other proceeding or claim which calls into question the validity of such
Patents or the right of HARRIS to exercise any rights granted hereunder.

6.4    Except as aforesaid, LIVETV makes no warranty or representation regarding
the following:

6.4.1    The scope or utility of any Patents licensed to HARRIS hereunder or the
patentability of claimed subject matter;

6.4.2    The operability, safety, function, effectiveness or marketability of
any HARRIS Products manufactured in accordance with rights granted under the
licenses contained herein; and

6.4.3    Whether any HARRIS Product made, used or Sold under the further
licenses granted herein will be free of any intellectual property right of
another person.

6.5    The following are representations and warranties of each of the parties
to and in favor of the other party.

6.5.1    Such party is a corporation or a limited liability company (as
applicable) duly incorporated or formed, validly existing and in good standing
under the laws of Delaware and has all corporate or other power and authority
and all authorizations required to carry on its business as now conducted,
except where the failure to have such authorizations would not, individually or
in the aggregate, have a material adverse effect on such party.

8

--------------------------------------------------------------------------------



6.5.2    The execution, delivery and performance by such party of this Agreement
are within its powers (corporate or other) and have been duly authorized by all
necessary action (corporate or other) on its part. This Agreement is a valid and
binding agreement of such party enforceable against such party in accordance
with its terms, subject:

6.5.2.1    to general equitable principles; and

6.5.2.2    to bankruptcy, insolvency, moratorium and similar laws of general
applicability relating to or affecting creditors' rights.

6.5.3    The execution, delivery and performance by such party of this Agreement
requires no notices, reports or filings with, or authorizations from, any
governmental authority.

6.5.4    The execution and delivery by such party of this Agreement do not and
will not:

6.5.4.1    contravene or conflict with such party's organizational documents;

6.5.4.2    contravene or conflict with or constitute a violation of any
provision of any applicable law;

6.5.4.3    constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of such party, or to a
loss of any benefit to which such party is entitled under, any contract binding
upon such party or by which any of its properties or assets is or may be bound;
or

6.5.4.4    result in the creation or imposition of any lien on the assets of
such party.


Article 7—General Provisions


7.1    Each party agrees to comply with all applicable Untied States Government
trade and export control laws and regulations with respect to Intellectual
Property licensed from the other party hereunder.

7.2    Neither party will incur a lien on its rights granted hereunder without
the other party's prior written consent.

7.3    Neither party indemnifies the other party under this Agreement against
infringement of third party Intellectual Property rights for the manufacture,
use, sale, offer for sale, lease or other disposition of the other party's
products. If a third party shall assert that the making, using, or selling of
any products that include any of the intellectual property licensed under this
Agreement infringes that third party's intellectual property rights, the
manufacturer of the product shall defend, indemnify and hold harmless the other
party, provided that the other party has given the manufacturing party timely
written notice of such assertion if applicable and full authority to resolve the
matter with such third party at no expense to the other party.

7.4    No proprietary or confidential information is to be exchanged pursuant to
this Agreement. If one party desires to disclose proprietary or confidential
agreement to the other party, then such disclosure must occur pursuant to a
separate Non-Disclosure Agreement between the parties relevant to such
disclosure. In no event will either party be obligated to disclose any
information which the laws and regulations of a governmental authority having
jurisdiction over the party do not permit to be disclosed.


Article 8—Confidentiality


8.1    The parties hereto shall keep the terms of this Agreement confidential
and shall neither now nor hereafter divulge the terms of this Agreement to any
third party except:

8.1.1    to any court or governmental body or agency compelling such disclosure,
but only to the extend so compelled; or

9

--------------------------------------------------------------------------------

8.1.2    as otherwise may be required by any law and the rules or regulations
promulgated under such law; or

8.1.3    either party may convey to third parties, including by press releases,
that this Agreement exists, and the fact that a patent license has been entered
into between HARRIS and LIVETV relating to GDL products and/or services,
provided that the monetary requirements may not be disclosed. The parties will
coordinate reasonably on the timing and content of any initial press release
announcing the entry into this Agreement.


Article 9—Entire Agreement and Amendments


This instrument contains the entire and only agreement between the parties
respecting the subject matter hereof, and supersedes and cancels all previous
negotiations, commitments and writings in respect thereto. This Agreement may
not be amended, supplemented, released, discharged, abandoned, changed or
modified in any manner, orally or otherwise, except by an instrument in writing
of concurrent or subsequent date signed by duly authorized officers or
representative of each of the parties hereto.


Article 10—Trademarks, Trade Names and Patent Marking


10.1    In selling or promoting the sale of Harris Products or LIVETV Products,
as the case may be, neither party shall use or refer to the trademarks or trade
names of the other or to trademarks or trade names similar thereto.

10.2    LIVETV shall mark all LIVETV Licensed Products with notice in accordance
with the statutes of the United States, Canada and European Patent Office
relating to the marking of patented articles (see 35 U.S.C. § 287). Such marking
shall be accomplished by fixing such notice on the LIVETV Licensed Product
itself or, if this cannot be done, on the packaging in which it is contained.


Article 11—Miscellaneous


11.1.    This Agreement shall be construed and the legal relations between the
parties hereto shall be determined in accordance with the laws of the State of
Florida.

11.2    If application of any one or more of the provisions of this Agreement
shall be unlawful under applicable law and regulations, then the parties will
attempt in good faith to make such alternative arrangements as may be legally
permissible and which carry out as nearly as practicable the terms of this
Agreement. Should any portion of this Agreement be deemed unenforceable by a
court of competent jurisdiction, the remaining portion hereof shall remain
unaffected and be interpreted as if such unenforceable portions were initially
deleted.

11.3    Neither this Agreement nor any rights hereunder may be assigned or
otherwise transferred by LIVETV without written consent of HARRIS, and any
assignment or transfer without such consent shall be null and void. The
acquisition of an interest in LIVETV shall not be considered an assignment or
transfer for purposes of this Section.

11.4    The parties acknowledge and agree that irreparable damage may occur if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and such non-performance may not
be compensable by the payment of damages. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement, this being in addition to any
other remedy to which they may be entitled by law or equity.

11.5    The captions and/or headings in this Agreement are included for
convenience of reference only and shall be ignored in the construction and
interpretation hereof.

10

--------------------------------------------------------------------------------


11.6.    Any provisions of this Agreement may be waived, if and only if, such
waiver is in writing and signed by the party against whom the waiver is to be
effective.

11.7.    No failure or delay by either party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise of any
other right, power or privilege. The rights and remedies provided in this
Agreement shall be cumulative and are not exclusive of any rights or remedies
provided by law.

11.8    For the convenience of the parties, this Agreement may be executed in
any number of counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

11.9    Nothing herein modifies, revises or changes any restrictions or
obligations of either party set forth in any other agreement between the
parties, including those with respect to operations in, or forbearance from
operating in, specified fields of operations.

11.10    EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

11.11    The parties have participated jointly in the negotiation and drafting
of this Agreement. If an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

11.12    Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any person or entity other than the parties
any rights or remedies under or by reason of this Agreement.

11.13    No amendment, deletion or addition to this Agreement shall be effective
unless in writing and executed by each party.

11.14    If it becomes necessary for either party to initiate litigation for the
purpose of enforcing any of its rights hereunder or for the purpose of seeking
damages for any violation of this Agreement then, in addition to any and all
other judicial remedies that may be granted, the prevailing party shall be
entitled to recover attorneys' fees and all other costs sustained by it in
connection with that litigation.

        IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement
to be executed in duplicate, on the date first written above, by its duly
authorized officer or representative.

LIVETV, LLC   HARRIS CORPORATION
By:
 
/s/  JEFFREY FRISCO      

--------------------------------------------------------------------------------


 
By:
 
/s/  GARY L. MCARTHUR      

--------------------------------------------------------------------------------


Name:
 
Jeffrey Frisco

--------------------------------------------------------------------------------


 
Name:
 
Gary L. McArthur

--------------------------------------------------------------------------------


Title:
 
VP of Operations

--------------------------------------------------------------------------------


 
Title:
 
VP of Corporate Development

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------




Schedule 1.2


        "Aviation Information Services" means the following services and
commercial products in support of services, offered individually or in
combination in the Commercial Aviation Services Market:

        1.2.1    the design, development, certification, installation, operation
or maintenance of computer software, computer hardware and other equipment, in
each case related to on-board or on-ground data acquisition, recording,
processing and transmission;

        1.2.2    the development, integration and implementation of services to
create an information link to improve an airline's operations and maintenance
through the communication of data to and from the aircraft;

        1.2.3    the design, development, certification, installation, operation
or maintenance of computer software, computer hardware and other equipment
related to data processing, translation and database services;

        1.2.4    the design, development, certification, installation, operation
or maintenance of computer software that analyzes or evaluates raw data to
provide engine and aircraft trends, patterns and statistics;

        1.2.5    the design, development, certification, installation, operation
or maintenance of computer software that analyzes or evaluates raw data for
engine and aircraft trends, patterns and statistics and provides alerts to the
customer based on changes in such data;

        1.2.6    the design, development, certification, installation, operation
or maintenance of computer software that improves aircraft operational
maintenance through aircraft systems, avionics, engine and APU diagnostics;

        1.2.7    the integration and implementation of quality assurance
services that assess flight performance (FOQA) and provide aircraft health
status (MOQA);

        1.2.8    the development, integration or implementation of services for
electronic logs of cockpit and cabin functions;

        1.2.9    the development, integration or implementation of cockpit
services to increase aircraft productivity through providing reports on weight
and balance, flight plans, departure, and pre-flight weather;

        1.2.10    the development, integration or implementation of cabin
services to improve cabin productivity through providing reports on inventory,
discrepancies, flight attendant manuals, customer profiles, cabin departure and
flight reports;

        1.2.11    the development, integration or implementation of services
associated with air to ground communications such as high priority messages,
in-flight graphical weather and cabin communications;

        1.2.12    the development, integration, implementation or provision of
information, data, and related transmission services and solutions that use
information flow to and from the aircraft to improve airline operating
efficiencies such as fuel management, line maintenance assistance, maintenance
operations assistance and other services and solutions that improve aircraft
utilization; and

        1.2.13    the development or management of command and control centers
from which management solutions to problems related to aircraft maintenance,
weather, operating conditions and other time critical factors will be developed
and implemented based on information received from aircraft in flight.

        1.2.14    Aviation Information Services does not include:

        1.2.14.1    in-flight entertainment services and related products, which
means any system that is capable of and intended for receiving or distributing
in-flight entertainment or other information

12

--------------------------------------------------------------------------------

or services directly to or for the benefit of passengers, except as mutually
agreed on a case by case basis;

        1.2.14.2    engine diagnostics services (other than data gathering and
transmission) to support off-wing aircraft engine maintenance; and

        1.2.14.3    shop maintenance of engines and aircraft.

13

--------------------------------------------------------------------------------




Schedule 1.8—HARRIS GDL Patents


Number
Patent

--------------------------------------------------------------------------------

  Issue Date

--------------------------------------------------------------------------------

  Title


--------------------------------------------------------------------------------

US 6,047,165   4/4/00   Wireless, frequency-agile spread spectrum ground
link-based aircraft data communication system
US 6,104,914
 
8/15/00
 
Wireless frequency-agile spread spectrum ground link-based aircraft data
communication system having adaptive power control
US 6,108,523
 
8/22/00
 
Wireless, frequency-agile spread spectrum ground like-based aircraft data
communication system with remote flight operations control center
US 6,148,179
 
11/14/00
 
Wireless spread spectrum ground link-based aircraft data communication system
for engine event reporting
US 6,154,636
 
11/28/00
 
System and method of providing OOOI times of an aircraft
US 6,154,637
 
11/28/00
 
Wireless ground link-based aircraft data communication system with roaming
feature
US 6,160,998
 
12/12/00
 
Wireless spread spectrum ground link-based aircraft data communication system
with approach data messaging download
US 6,163,681
 
12/19/00
 
Wireless spread spectrum ground link-based aircraft data communication system
with variable data rate
US 6,167,238
 
12/26/00
 
Wireless-based aircraft data communication system with automatic frequency
control
US 6,167,239
 
12/26/00
 
Wireless spread spectrum ground link-based aircraft data communication system
with airborne airline packet communications
US 6,173,159
 
1/9/01
 
Wireless spread spectrum ground link-based aircraft data communication system
for updating flight management files
US 6,308,044
 
10/23/01
 
System and method of providing OOOI times of an aircraft
US 6,308,045
 
10/23/01
 
Wireless ground link-based aircraft data communication system with roaming
feature
US 6,353,734
 
3/5/02
 
Wireless spread spectrum ground link-based aircraft data communication system
for engine event reporting
EP 0774724
 
8/30/00
 
Wireless, frequency-agile spread spectrum ground link-based aircraft data
communication system Note: The European Patent issued in the following
countries: Switzerland, Germany, France, United Kingdom, Ireland, Italy,
Netherlands and Sweden
CA 2,189,494
(application)
 
 
 
Wireless, frequency-agile spread spectrum ground link-based aircraft data
communication system

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



HARRIS—LIVETV GDL PATENT LICENSE AGREEMENT
RECITALS
Article 1—Definitions
Article 2—Grant of Licenses
Article 3—Compensation
Article 4—Terms and Termination
Article 5—Notices
Article 6—Representations and Warranties
Article 7—General Provisions
Article 8—Confidentiality
Article 9—Entire Agreement and Amendments
Article 10—Trademarks, Trade Names and Patent Marking
Article 11—Miscellaneous
Schedule 1.2
Schedule 1.8—HARRIS GDL Patents
